EXHIBIT 10.4
February 5, 2010
Irvine Sensors Corporation
3001 Red Hill Avenue
Costa Mesa, CA 92626
Attn: John J. Stuart, Jr.
Fax No.: (714) 444-8773
Gentlemen:
Longview Fund, L.P. (“Longview”) hereby (i) consents to the extension for an
additional thirty (30) days of the sixty (60) day period set forth in Section
10(j) of that certain Term Loan and Security Agreement dated as of December 29,
2006, in Section 2.5 of that certain Secured Promissory Note dated as of
July 19, 2007 and in Section 2.3 of that certain Contingent Secured Promissory
Note (Buyout) dated as of November 28, 2007; and (ii) acknowledges that during
such extended period of time, the entry of the Judgment on the Verdict against
Irvine Sensors Corporation (the “Company”) in Timothy Looney v. Irvine Sensors
Corporation et al (Orange County Superior Court Case
No. 30-2008-00101264-CU-BC-CVC) shall not constitute a default, event of default
or other acceleration event under Sections 10(e) and (j) of that certain Term
Loan and Security Agreement dated as of December 29, 2006, Sections 2.5 and 2.8
of that certain Secured Promissory Note dated as of July 19, 2007, Sections 2.3
and 2.5 of that certain Contingent Secured Promissory Note (Buyout) dated as of
November 28, 2007, Section 7(a)(xii) of that certain Certificate of Designations
of Rights, Preferences, Privileges and Limitations of Series A-1 10% Cumulative
Convertible Preferred Stock of the Company as filed with the Delaware Secretary
of State on April 14, 2008 or Section 7(a)(xi) of that certain Certificate of
Designations of Rights, Preferences, Privileges and Limitations of Series A-2
10% Cumulative Convertible Preferred Stock of the Company as filed with the
Delaware Secretary of State on March 24, 2009.

          Sincerely,

LONGVIEW FUND, LP
      By:   /s/ S. MICHAEL RUDOLPH         Name:   S. Michael Rudolph       
Title:   CFO — Investment Advisor     

cc:   Dorsey & Whitney LLP
38 Technology Drive, Suite 100
Irvine, CA 92618
Attn: Ellen Bancroft, Esq.
Fax No.: (949) 932-3601

 